DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 10 have been examined.
Drawings
The drawings are objected to because in Figure 4B, a determination is made in step S20, a Yes determination continues to step S21 and a NO determination returns to step S19.  The description in the specification (page 11 lines 12 thru 15) has the determination in step S19, a YES continues to step S20 and a NO returns to step S16.  It is unclear which description is correct or which parts are correct, either in the specification or in Figure 4B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: In Figure 6, there are four recitations of "1-D T(u)" while the specification does not provide any reference to the meaning, use, description or explanation of the assumed equation.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 1 line 22 recites "he" identified.  This should be "he/she" or "the driver".  
Page .  
Page .  
Page 6 line 12 uses the abbreviation/acronym HEV/BEV without providing the complete meaning or wording.  The complete meaning or wording should be provided to avoid any confusion with other possible abbreviations/acronyms.
Page 6 line 31 uses the abbreviation/acronym PI without providing the complete meaning or wording.  The complete meaning or wording should be provided to avoid any confusion with other possible abbreviations/acronyms.
Page 9 line 12 recites “monitoring units 5 to 9”, this should be “monitoring units 6 to 9” to agree with Figure 1 and the rest of the specification.
Page 10 line 32 recites “step S4”, this should be “step S14” to agree with Figure 4B and the context of page 10 lines 32 and 33.
Page 15 line 27 recites “zero m”.  It is unclear if the “m” is a reference character, an indication of miles, an indication of meters, or a random typo.  The complete meaning of “m” should be included for context.
Page 16 line 6 recites “Fig. 2”, this should be “Fig. 3” to agree with the continued description of Figure 3.
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:  In line 3, the claim recites the monitored areas “is” gradually decreased, because there are multiple areas that decrease, it should recite, “are” gradually decreased.  Appropriate correction is required.
Claims 5 and 7 are objected to because of the following informalities:  In line 1 of claim 5, it recites "four areas" with their reference numbers. Later on in lines 2 and 3, the same reference number as recited with “the monitored areas”, and in claim 7 with “the four areas” (lines 2 and 3) and with “the assigned areas” (line 4).  The examiner assumes that these are all the same area because of the same reference numbers.  These should all be recited with same claim language throughout the claims.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 is interpreted as an independent claim, and as such, should be able to stand on its own limitations without the need to reference another claim.  If claim 10 is a dependent claim, the preamble should be changed to “The method according to claim 1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not support the claimed "event" in line 5.  A person of ordinary skill in the art would be unable to distinguish the type of event based on the disclosure since it is not defined at all.  The “event” may be a parking event, a search event, a notification event, a pause event, an abort event, or a fault event.  The examiner assumes “the event” should be “a fault” (or “entering the FAULT mode”) for continued examination.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the driver" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a road scenario” in line 7, while earlier in the claim (line 3), “a road scenario” is also recited.  It is unclear if this is the same road scenario or a new road scenario.  The examiner assumes it is the same road scenario for continued examination.
Claim 1 recites “a free car space” in 16, while earlier in the claim (lines 14 and 15), “a free car space” is also recited.  It is unclear if this is the same free car space or a new free car space.  The examiner assumes it is the same free car space for continued examination.
Claim 1 recites the limitation "the appropriate position for parking" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if this is the same as “a parking position suitable for parking” in line 17 of claim 1.  If the same, then the claim language should match to be clear.
Claim 1 recites the limitation "the car space" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if the car space is the same as the free car space.
Claim 1 recites the limitation "the environmental data" in line 22.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests deleting the word “the” from the phrase.
Claim 3 recites the limitation "the road" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if this is the same as the roadway of claim 1.
Claim 2 recites that the motor vehicle is driven “at a constant but gradually reduced speed” (lines 2 and 3).  It is unclear how a speed can be both constant and gradually reduced.  It is either constant or reduced, but not both.  The examiner interprets it as driven “at a constant speed or a gradually reduced speed” for continued examination.
The term "approx." in claims 3 and 4 are relative terms which renders the claim indefinite.  The term "approx." or "approximately" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The approximate values are indefinite because they be interpreted differently by different persons of ordinary skill in the art.  Approximately may mean (in the context of claims 3 and 4), plus or minus 1 km/h (or any other km/h), or may mean plus or minus 1% (or any other percentage).  As an example, the approx. 10 km/h (claim 3 line 2 and line 3) may be 9 to 11 km/h or may be 9.9 to 10.1 km/h.  The same is true for the claimed “approx.. 8 km/h” (claim 3 line 3), “approx.. 6 km/h” (claim 3 line 4), and “approx. 2 km/h” (claim 4 lines 2 and 3).  For claims 3 and 4, the examiner interprets approx. 10 km/h as 9 to 11 km/h, approx. 8 km/h as 7 to 9 km/h, approx. 6 km/h as 5 to 7 km/h, and approx. 2 km/h as 1 to 3 km/h for continued examination.
Regarding claims 3 thru 5 and 7, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  The phrase “in particular” is interpreted by the examiner to be similar to the phrases “for example” and “such as”.  See MPEP § 2173.05(d).
The term "at a much lower speed" in claim 4 is a relative term which renders the claim indefinite.  The term "much" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term "much" is indefinite because persons of ordinary skill in the art may interpret it different manners.  The much lower speed may be a certain number of km/h lower or a certain percentage lower.  It may be 7 km/h lower and end up being 3 km/h (10 km/h minus 7 km/h), or it may be 90% lower and end up being 1 km/h (10 km/h minus 90% of 10).  Both are much lower speeds, but result in very different speeds.
Claim 5 recites “the size of the monitored areas” are gradually decreased in lines 2 and 3.  It is unclear if the gradual decrease is size applies to all of the areas equally, the total size, at least one of the areas, or just a single size of one of the areas.  The examiner assumes “the sizes of each of the monitored areas” are gradually decreased, for continued examination.
Claim 8 recites “a car space” in 3, while earlier in claim 1 (line 21), “the car space” is also recited.  It is unclear if this is the same car space or a new car space.  The examiner assumes it is the same car space for continued examination.  It is also unclear if this is the same as the “free car space” of claim 1.
Claim 8 recites “a parking space” in 3, while earlier in claim 1 (line 15), “a parking space” is also recited.  It is unclear if this is the same parking space or a new parking space.  The examiner assumes it is the same parking space for continued examination.
Claim 9 recites the limitation "the event" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 8 thru 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al Patent Application Publication Number 2019/0039606 A1 in view of Imai Patent Application Publication Number 2018/0037262 A1.
Regarding claim 1 Fujita et al teach the claimed method for performing automatic valet parking (AVP) at a roadway, the method of remote parking processing (Figure 20), comprising:
the claimed selecting a road scenario from pre-set scenarios or by the driver where the pre-set scenarios include longitudinal parking, vertical parking and cross parking, “The automatic parking mode determination unit 114 determines an automatic parking mode on the basis of an operation signal from the input device 11. The automatic parking control device 10 performs processing related to automatic parking according to the automatic parking mode determined by the automatic parking mode determination unit 114.” (P[0056] and Figure 1), “The input device 11 outputs an operation signal corresponding to the operation of the user to the automatic parking control device 10.” P[0049], “The automatic parking control device 10 performs the processing related to automatic parking on the basis of the operation signal input from the input device 11” P[0049], automatic parking determination information includes a parking type (P[0067] and P[0068]) where the parking type may be “parking in a garage”, “parallel parking”, “forward parking”, “backward parking”, “automatic parking while staying inside a vehicle”, or “automatic parking after getting off the vehicle (remote parking)” P[0080], the parking types equate to the claimed pre-set scenarios;
the claimed checking whether the road scenario has been selected, “In a step S181, remote parking is started by a vehicle with which the automatic parking system 2” (P[0270] and Figure 20);
the claimed notifying the driver to release manual control elements of the motor vehicle and to leave the motor vehicle, “In a step S182, the processing unit 100 obtains safety determination information. Here, for example, position information and the like that enables to determine whether or not a user has gotten off a vehicle, and then has reached a safe position, is obtained as the safety determination information.” (P[0271] and Figure 20), “In a step S183, the processing unit 100 determines, on the basis of the safety determination information obtained by the processing of the step S182, whether or not the user has gotten off the vehicle, and then has reached the safe position.” P[0272], and “In the step S184, the processing unit 100 controls the communication unit 104, and monitors a notification from the information terminal device 30. In addition, in a step S185, on the basis of a monitoring result obtained by the processing of the step S184, the processing unit 100 determines whether or not an instruction to interrupt remote parking has been received from the information terminal device 30.” P[0273], the user getting off the vehicle for remote parking equates to the claimed release of manual controls;
the claimed checking whether the control elements have been released and the driver has left the motor vehicle, “In a step S183, the processing unit 100 determines, on the basis of the safety determination information obtained by the processing of the step S182, whether or not the user has gotten off the vehicle, and then has reached the safe position.” (P[0272] and Figure 20), and “In a case where it is determined to be “Yes” in the determination processing of the step S183, the process proceeds to a step S186.” P[0274];
the claimed if the control elements are released and the driver has left, enter an explore mode where the motor vehicle is slowly autonomously driven and searches for a free car space or a parking space with the vehicle environmental sensors, “the parkable lot is detected when a vehicle travels in the parking area in a parking lot search mode” P[0119] (the parking lot search mode equates to the claimed explore mode), “The vehicle outside information detection part 2420 includes, for example, an environment sensor for detecting current weather or atmospheric phenomena, or a surrounding information detection sensor for detecting other vehicles, obstacles or walkers surrounding the vehicle equipped with the vehicle control system 2000” P[0324], “The environment sensor may be at least one from among, for example, a raindrop sensor for detecting rainy weather, a fog sensor for detecting a fog, a sunshine sensor for detecting a degree of sunshine, and a snow sensor for detecting a snow fall. The surrounding information detection sensor may be at least one from among an ultrasonic sensor, a radar device, and a Light Detection and Ranging, Laser Imaging Detection and Ranging (LIDAR) device. The image capturing unit 2410 and the vehicle outside information detection part 2420 may be provided as sensors or devices that are independent of each other” P[0325], and “the parkable parking lots 203 include parking lots 203A and 203B in which no vehicle stops” (P[0120] and Figure 3), the parking spots 203A and 203B without any vehicle parked in them equate to the claimed free car space or parking space;
the claimed when the free car space or parking space of sufficient size has been found, place the motor vehicle in a parking position suitable for parking, the automatic parking determination information includes the width and length of the target parking lot and the actual width and length of the target parking lot (P[0067], P[0070], P[0071]); and
the claimed when the motor vehicle has reached the parking position suitable for parking, changing from explore mode to parking mode where the motor vehicle is autonomously parked by longitudinal and lateral controllers and using environmental data, “In a step S189, vehicle operation for remote parking is executed. When the processing of the step S189 ends, the process proceeds to a step S190. In the step S190, a determination is made as to whether or not remote parking has been completed.” (P[0277] and Figure 20), “According to the operation of the user for the screen, the automatic parking mode (parking mode) is switched, and parking corresponding to the automatic parking mode (parking mode) after switching is performed.” P[0217], the vehicle starts in a parking lot search mode and would then switch to an automatic parking mode P[0119],  “The automatic parking control device 10 controls the operation of each unit in order to perform automatic parking according to an automatic parking mode. It should be noted that automatic parking relates to a function of automatically controlling at least a part of an accelerator, a brake, a steering and the like of a vehicle without being instructed by a person (user) so as to park the vehicle.” P[0048], the automatic control of the accelerator and brake equate to the claimed longitudinal controller, and the automatic control of the steering equates to the claimed lateral controller, and “The vehicle outside information detection part 2420 includes, for example, an environment sensor for detecting current weather or atmospheric phenomena, or a surrounding information detection sensor for detecting other vehicles, obstacles or walkers surrounding the vehicle equipped with the vehicle control system 2000, and the like.” P[0324].
	Fujita et al do not explicitly teach the claimed stopping the vehicle after finding the free car space, but instead proceed directly to automatically parking the vehicle after finding the length and width of a target parking spot P[0067].  The stopping of the vehicle prior to starting of parking operations would cause an increased amount of time to complete the parking.  Fujita et al actual save time by not requiring the vehicle to stop in order to change modes.  A person of ordinary skill in the art would understand that there is little difference in the automatic parking operation of the vehicle to stop for mode switching or not stop for mode switching.  The claimed stopping of the vehicle for mode switching appears to be a processing choice, or a design choice.  As a different design choice, Imai teaches, “when the in-vehicle execution button 102 or the remote controller execution button 112 is pressed, the drive system control unit 4 drives the vehicle to perform automatic parking travel. When any button is not pressed, the drive system control unit 4 stops the automatic parking travel.” P[0203], the change in mode may be initiated at the remote controller, “the vehicle control device 100 sets the target speed to zero similar to the case where the remote controller execution button 112 is pressed again, and stops the vehicle 800” P[0215], and “In the parking space search mode, the vehicle control device 100 acquires information related to a surrounding environment from the environmental information acquisition device 101, and searches a parking-possible region for the vehicle 800. The parking-possible region represents a space wider than the vehicle 800 and a region which the vehicle 800 can reach without collision with an obstacle. When the surrounding environment recognition unit 1 detects the parking-possible region, the HMI control unit 6 notifies a driver of the parking-possible region by using the sound generation device 109 and the display device 110. When the driver selects a parking space by using an input unit (not illustrated), the mode transitions to the automatic parking mode.” P[0085].  The stopping of a vehicle to change modes would be incorporated into Fujita et al as an automatic process to apply the brakes, switch modes and then begin parking again.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the automatic parking operations of Fujita et al with the stopping of the vehicle for changes in activity of Imai in order to vary the behavior of a vehicle during automatic parking depending on the situation (Imai P[0006]).
Regarding claim 2 Fujita et al do not teach the claimed motor vehicle is driven autonomously on the roadway in the explore mode at a constant speed or a gradually reduce speed, but controlling the vehicle speed is common and well known in the art of automatic vehicle controls.  Imai teaches a speed of the vehicle may be set to be constant P[0173], and control processing gradually reducing the vehicle speed is executed P[0131].  The constant speed control and/or gradually reduced speed control would be applied to the automatic parking search mode of Fujita et al as a control measure of the vehicle.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the automatic parking operations of Fujita et al with the constant speed control and/or gradually reduced speed control of Imai in order to vary the behavior of a vehicle during automatic parking depending on the situation (Imai P[0006]).
Regarding claim 4 Fujita et al do not teach the claimed motor vehicle is driven in the parking mode at a speed lower of 1 to 3 km/h than when in the explore mode.  Imai teaches, “In the typical control setting, the upper limit of the vehicle speed is limited from the viewpoint of riding comfortability. In this embodiment, for example, the upper limit is set to 3 km/h or less in a forward movement, and 2 km/h or less in a backward movement.” P[0068] (claimed parking mode), and when executing an automatic parking operation in the parking space that was selected in the parking space search mode, the vehicle speeds are set to be slow P[0154].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the automatic parking operations of Fujita et al with the slower speed for parking than for searching of Imai in order to vary the behavior of a vehicle during automatic parking depending on the situation (Imai P[0006]).
Regarding claim 8 Fujita et al teach the claimed method carried out without a parking assistance infrastructure outside of the motor vehicle on the roadway and without prior knowledge of paths to the space and the parking and explore modes are carried out without supervision by a person, “automatic parking relates to a function of automatically controlling at least a part of an accelerator, a brake, a steering and the like of a vehicle without being instructed by a person (user) so as to park the vehicle” P[0048], “For respective modes corresponding to parking methods of automatic parking that automatically parks a vehicle, the information processing device calculates respective required times until the automatic parking is completed, and controls displaying of the respective required times corresponding to the modes, thereby enabling to perform desired parking according to the required time until the automatic parking is completed.” (abstract), and “the automatic parking determination information is obtained again by the processing in the step S101, and on the basis of the newly obtained automatic parking determination information, a determination is made again by the determination processing in the step S102 as to whether or not automatic parking can be started” P[0086].
Regarding claim 9 Fujita et al do not teach the claimed entering a pause or abort mode then automatically can return to the explore or parking mode, and the claimed entering a fault mode where the vehicle stops and the driver is notified of a fault, but does perform automatic changing from one mode to another P[0215].  
Imai teaches, “In step S202, a subroutine of idle processing as illustrated in FIG. 4 is executed.” (P[0097] and Figure 3), the idle processing equates to the claimed pause or abort mode, “In step S203, a subroutine of parking space search processing as illustrated in FIG. 5 is executed.” (P[0097] and Figure 3), the parking space search processing equates to the claimed explore mode, “In step S204, a subroutine of automatic parking processing as illustrated in FIG. 6 is executed.” (P[0097] and Figure 3), the automatic parking processing equates to the claimed parking mode, “In step S205, a subroutine of fail processing as illustrated in FIG. 8 is executed.” (P[0097] and Figure 3), the fail processing equates to the claimed fault mode, and the claimed entering a fault mode where the vehicle stops and the driver is notified of a fault, “FIG. 8 is the subroutine of the fail processing which is activated in step S205 of FIG. 3 in a case of the fail mode.  In step S702, the target speed is set to zero, and it proceeds to step S703.  In step S703, the target speed of the vehicle 800 is calculated on the basis of the target speed set to zero in step S702, and a vehicle speed of the vehicle 800 which is obtained through the CAN. Next, it proceeds to step S704.   In step S704, a control signal for outputting the target speed calculated in step S703 to the drive device 106 and the braking device 107 is calculated, and it proceeds to step S705.  In step S705, it is determined whether or not the vehicle is stopped. In a case where it is determined that the vehicle is stopped, it proceeds to step S706. In a case where it is determined that the vehicle is not stopped, the subroutine illustrated in FIG. 8 is terminated, and it returns to FIG. 3.  In step S706, the mode is changed to the idle mode, and it proceeds to step S707.  In step S707, the user is notified of the mode change to the idle mode, subroutine illustrated in FIG. 8 is terminated, and it returns to FIG. 3.” (P[0138] thru P[0144] and Figure 8).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the automatic parking operations of Fujita et al with the idle and fail processing of Imai in order to vary the behavior of a vehicle during automatic parking depending on the situation (Imai P[0006]).
Regarding claim 10 Fujita et al teach the claimed motor vehicle for AVP on a roadway according to claim 1, “The automatic parking system 1 is incorporated as a part of an automatic driving system with which a vehicle (for example, an automobile, an electric vehicle, personal mobility, etc.) capable of automatic driving is provided. In FIG. 1, the automatic parking system 1 includes an automatic parking control device 10, an input device 11, a sensor 12, a display device 13, and a vehicle device 14.” (P[0047] and Figure 1), and see above rejection of claim 1.
Allowable Subject Matter
Claims 3 and 5 thru 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, or move the claim limitations into the independent claim including all of the limitations of the base claim and any intervening claims.
Claims 3 and 5 thru 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reasons for indicating allowable subject matter over the prior art of record is based on the limitations of claim 3 combined with the limitations of claim 1, and based on the limitations of claim 5 combined with the limitations of claims 1 and 4.  The closest prior art of record is Fujita et al Patent Application Publication Number 2019/0039606 A1.  Fujita et al disclose an information processing device that enables to perform parking according to a desired parking method, and relates to an information processing method, and a program. For respective modes corresponding to parking methods of automatic parking that automatically parks a vehicle, the information processing device calculates respective required times until the automatic parking is completed, and controls displaying of the respective required times corresponding to the modes, thereby enabling to perform desired parking according to the required time until the automatic parking is completed. The present technology can be applied to an automatic parking system that is incorporated as a part of an automatic driving system with which a vehicle capable of performing automatic driving is provided.
In regards to claims 1 and 3, Fujita et al, taken either individually or in combination with other prior art fails to teach or render obvious a method for performing automatic valet parking (AVP) on a roadway.  The method performs selecting a road scenario applicable to the roadway from several pre-set scenario or by a driver after activation by the driver of a motor vehicle.  The pre-set scenarios include at least a parking space layouts longitudinal parking, vertical parking, and cross-parking.  The method further performs checking whether the road scenario has been selected, and notifying the driver to release manual control elements of the motor vehicle and to leave the motor vehicle.  The method further performs checking whether the control elements have been released and that the driver has left the motor vehicle.  If the control elements are released and the driver has left the motor vehicle, entering an EXPLORE mode in which the motor vehicle is slowly autonomously driven along the roadway by means of longitudinal and lateral controllers and searches for a free car space or a parking space using the vehicle's own environmental sensors.  When the free car space or parking space of sufficient size for the motor vehicle has been found, placing the motor vehicle in a parking position suitable for parking and to stop there.  When the motor vehicle has reached the parking position suitable for parking, changing from the EXPLORE mode to a PARKING mode in which the motor vehicle is parked autonomously in the free car space or the parking space from the parking position by means of the longitudinal and lateral controllers and using environmental data previously obtained by the environmental sensors in the EXPLORE mode and the environmental data continuously captured in the PARKING mode.  The motor vehicle is driven along the roadway in the EXPLORE mode first at a constant speed and then in other phases of the EXPLORE mode, the motor vehicle is driven at lower speeds ranges.  There are at least two separate lower speed ranges.
In regards to claims 1, 4 and 5, Fujita et al, taken either individually or in combination with other prior art fails to teach or render obvious a method for performing automatic valet parking (AVP) on a roadway.  The method performs selecting a road scenario applicable to the roadway from several pre-set scenario or by a driver after activation by the driver of a motor vehicle.  The pre-set scenarios include at least a parking space layouts longitudinal parking, vertical parking, and cross-parking.  The method further performs checking whether the road scenario has been selected, and notifying the driver to release manual control elements of the motor vehicle and to leave the motor vehicle.  The method further performs checking whether the control elements have been released and that the driver has left the motor vehicle.  If the control elements are released and the driver has left the motor vehicle, entering an EXPLORE mode in which the motor vehicle is slowly autonomously driven along the roadway by means of longitudinal and lateral controllers and searches for a free car space or a parking space using the vehicle's own environmental sensors.  When the free car space or parking space of sufficient size for the motor vehicle has been found, placing the motor vehicle in a parking position suitable for parking and to stop there.  When the motor vehicle has reached the parking position suitable for parking, changing from the EXPLORE mode to a PARKING mode in which the motor vehicle is parked autonomously in the free car space or the parking space from the parking position by means of the longitudinal and lateral controllers and using environmental data previously obtained by the environmental sensors in the EXPLORE mode and the environmental data continuously captured in the PARKING mode.  The motor vehicle is driven at a lower speed range in the PARKING mode than in the EXPLORE mode.  Four areas around the motor vehicle are monitored by means of the environmental sensors.  The size of the monitored four areas are gradually decreased as the speed decreases.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662